85 N.Y.2d 1022 (1995)
655 N.E.2d 396
631 N.Y.S.2d 282
The People of the State of New York, Respondent,
v.
Thomas Bianchi, Appellant.
Court of Appeals of the State of New York.
Decided June 15, 1995.
Allen Fallek, New York City, and Daniel L. Greenberg for appellant.
Charles J. Hynes, District Attorney of Kings County, Brooklyn (Keith Dolan of counsel), for respondent.
Concur: Chief Judge KAYE and Judges SIMONS, TITONE, BELLACOSA, SMITH, LEVINE and CIPARICK.
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order affirmed. The issue whether the police had reasonable suspicion to stop defendant is a mixed question of law and fact. There being evidence in the record to support the determination of the courts below, the issue is beyond further review by this Court (People v Harrison, 57 N.Y.2d 470).